DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species II in the reply filed on 1/24/22 is acknowledged.
Claims 40-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10560048. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent 10560048 encompass the presently claimed photovoltaic roofing .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “each bottom end flashing element” which lacks 
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22,25-26,28-29,32-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johansen et al (9806668).
Claim 22.  Johansen et al. discloses a photovoltaic roofing system disposed on a roof deck having a top end, a bottom end, a first lateral side and a second lateral side opposing the first lateral side, the photovoltaic roofing system comprising: 
a plurality of contiguously-disposed, discrete photovoltaic roofing elements (300), the contiguously-disposed photovoltaic roofing elements including one or more bottom end photovoltaic roofing elements disposed in a row at the bottom edge thereof, each of the bottom end photovoltaic roofing elements having a bottom end (as seen in the figures); 
one or more bottom flashing elements (any one or all of 400,410,440,420,430,460) disposed along the bottom edge of the contiguously- disposed plurality of photovoltaic roofing elements (as seen in the figures), each of the 
wherein each of the one or more bottom flashing elements comprises a top end piece (such as 400 and/or 430 and/or 410) having a top end forming the top end of the bottom flashing element, the top end piece being affixed to the roof, and 
a bottom end piece (any other 410 and/or 430 and/or 420) separate from the top end piece, the bottom end piece having a bottom end forming the bottom end of the bottom flashing element, the bottom end piece not being affixed to the roof or to the top end piece, the bottom end piece being removably interlocked with the top end piece so as to hold it in position relative to the top end piece (as noted in the figures and disclosure), 
wherein the plurality of photovoltaic roofing elements do not extend to the bottom end piece of any of the bottom end flashing elements (where they are above it); and 
a plurality of non-photovoltaic roofing elements (501B as seen in figure 14) disposed in a row extending along the entirety of the bottom end of the one or more bottom flashing elements, each non- photovoltaic roofing element having an exposure zone at a bottom end thereof and a headlap zone at a top end thereof, the headlap 
Claim 25. The photovoltaic roofing system according to claim 22, wherein in each bottom end flashing element, the bottom end piece is not affixed to the roof or to the corresponding top end piece (as noted in the figures and disclosure).
Claim 26. The photovoltaic roofing system according to claim 22, wherein each bottom flashing element is generally linear, extending from a first lateral end thereof to a second lateral end thereof (as seen in the figures where 410 and/or 420 are generally linear).
Claim 28. The photovoltaic roofing system according to claim 22, wherein each of the bottom end photovoltaic roofing elements is not disposed over any of the plurality of non-photovoltaic roofing elements (as seen in figures 20-21).
Claim 29.  The photovoltaic roofing system according to claim 22, wherein no non-photovoltaic roofing elements are disposed between the contiguously-disposed photovoltaic roofing elements and the roof deck (as seen in figures 20-21).
Claim 32. The photovoltaic roofing system according to claim 22, wherein the width of the one or more bottom flashing elements is at least about three inches (as noted in the figures and disclosure).

Claim 34.  The photovoltaic roofing system according to claim 22, wherein the one or more non- photovoltaic roofing elements disposed along the bottom end of the one or more bottom flashing elements are affixed to the roof deck by one or more fasteners (such as at 601 as seen in figure 21), the one or more fasteners being disposed under bottom end piece(s) of the one or more bottom end flashing elements
Claim 35.  The photovoltaic roofing system according to claim 34, wherein the one or more fasteners are not overlapped by any of the photovoltaic roofing elements (as seen in figure 21).
Claim 36. The photovoltaic roofing system according to claim 22, wherein the one or more non- photovoltaic roofing elements disposed along the bottom end of the one or more bottom flashing elements are affixed to the roof deck by one or more fasteners (such as at 601), and the one or more fasteners are not overlapped by any of the photovoltaic roofing elements (as seen in figure 21).
Claim 37. The photovoltaic roofing system according to claim 22, wherein part of the upward- facing surface of the one or more bottom flashing elements remains exposed (as seen in the figures 11-24).
Claim 38.  The photovoltaic roofing system according to claim 22, further comprising an inverter operatively coupled to the plurality of photovoltaic roofing elements, or a plurality of microinverters disposed under the contiguously-disposed 
Claim 39.  A roof comprising a roof deck and the photovoltaic roofing system according to claim 22, disposed on the roof deck (as note din the figures and disclosure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635